The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 21 July 2022 has been entered. Claims 1 and 5-9 are pending. Applicant's amendments have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed 21 January 2021, except for the rejections under 35 USC 112 repeated below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/027,221, filed on 4 April 2016.
Drawings  
  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As shown in the present drawings (see Fig. 1a, for example), only output channels A2 and B1 appear to be immediately downstream of the pair of mobile elements 20 and 20’. Other output channels A1 and B2 are not immediately downstream of the pair of mobile elements 20 and 20’. In Fig. 1a, the downstream direction is upward along the plane of the page, and the output channels A1 and B2 are not immediately downstream of the pair of mobile elements 20 and 20’ because these output channels A1 and B2 are downstream and laterally spaced from the mobile elements 20 and 20’. Any path from the mobile elements 20 and 20’ to the output channels A1 and B2 would pass through the output channels A2 and B1, such that the output channels A1 and B2 are not immediately downstream of the mobile elements 20 and 20’. Therefore, the present drawings only show one pair of output channels A2 and B2 that is immediately downstream of the pair of mobile elements. As a result, the feature of “wherein the at least two pairs of output channels are immediately downstream of the at least one pair of mobile elements” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “wherein the at least two pairs of output channels are immediately downstream of the at least one pair of mobile elements”. First, this feature is not explicitly described in the written description as originally filed. Turning to the drawings, the present drawings, such as Fig. 1a, only illustrate a single pair of output channels A2 and B1 that are immediately downstream of the mobile elements 20 and 20’. The other output channels A1 and B2 are not immediately downstream of the mobile elements 20 and 20’.  In Fig. 1a, the downstream direction is upward along the plane of the page, and the output channels A1 and B2 are not immediately downstream of the pair of mobile elements 20 and 20’ because these output channels A1 and B2 are downstream and laterally spaced from the mobile elements 20 and 20’. Any path from the mobile elements 20 and 20’ to the output channels A1 and B2 would pass through the output channels A2 and B1, such that the output channels A1 and B2 are not immediately downstream of the mobile elements 20 and 20’. Thus, the drawings cannot be relied upon for support for the recitation at issue. Finally, this recitation was not included in the claims as originally filed. Thus, as disclosed in the present application as originally filed, it is not the case that “wherein the at least two pairs of output channels are immediately downstream of the at least one pair of mobile elements” as required by claim 1 because only one pair of output channels is immediately downstream of the mobile elements. As such, claim 1 introduces new matter.
Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at lines 15-16 recites, “each mobile element of each pair of mobile elements being synchronized to move vertically”. This recitation is indefinite because the other mobile element(s) with which “each mobile element” must be synchronized is unclear. The claim permits there to be multiple pairs of mobile elements, in view of the language “at least one pair of mobile elements” at claim 1, line 12. Consider an example where there are three pairs of mobile elements (for a total of six mobile elements), where the three pairs of mobile elements include a first pair of mobile elements, and where the first pair of mobile elements includes a first mobile element and a second mobile element. In this situation, it is unclear whether the first mobile element of the first pair of mobile elements must be synchronized with all other mobile elements (i.e., five other mobile elements), or only with the second mobile element of the first pair of mobile elements. The claim can be read either way. The claim does not specify the structure with which each mobile element is synchronized, so this structure could be interpreted as all of the other mobile elements, or this structure could be at least one of the other mobile elements. Not only that, but the present specification does not provide guidance on how to interpret this limitation because the only explicitly disclosed example includes just a single pair of mobile elements. The examiner suggests explicitly describing the structure(s) with which each mobile element must be synchronized.
Claim 1 at lines 15-16 recites, “the direction opposite the other mobile element of that pair”. There is insufficient antecedent basis for the limitation “the direction” in the claim, rendering the recitation indefinite. Each mobile element has a variety of different directions, with examples of such directions including a vertical movement direction, a horizontal extension direction, and a vertical extension direction. It is unclear what particular direction is referred to by “the direction”. Can “the direction” be any direction of the other mobile element? Or, does “the direction” refer to some specific direction of the other mobile element, such as a vertical movement direction of the other mobile element? Does the Applicant intend to implicitly limit each mobile element to having a single direction, such that the claim does not encompass mobile elements that can move both vertically and horizontally? If not, such that each mobile element can have both a horizontal movement direction and a vertical movement direction, then it would be unclear what movement direction is referred to by “the direction”. Since it is unclear what particular direction is referred to by “the direction”, claim 1 is indefinite. If the Applicant intends “the direction” to refer to a vertical movement direction of the other mobile element, the examiner suggests explicitly introducing ‘a vertical movement direction’ of the other mobile element.
Claim 1 at line lines 16-17 recites, “the movement of the mobile diverter”. There is insufficient antecedent basis for this limitation in the claim, rendering the recitation indefinite. Does the Applicant intend to implicitly limit the mobile diverter to having only a single movement? If a mobile diverter has multiple types of movement, such as a pivoting movement and a sliding movement, which of these movements is referred to by “the movement”? Does “the movement” refer to any individual movement of the mobile diverter, or each and every movement of the mobile diverter? Consider a mobile diverter that is mounted on wheels, such that the mobile diverter can be swapped out to compensate for different wire or bar diameters. Must the mobile elements be synchronized with a movement of the mobile diverter during a swapping operation, or is this movement not encompassed by “the movement” as recited in the claims? 
Claim 1 at lines 17-18 “so as to separately facilitate insertion of each of the segments of wire or bar”. This recitation is indefinite because it is unclear what is being described as “separately”. Do the mobile elements “separately” facilitate insertion relative to each other? For example, do the mobile elements have to act “separately” from each other when facilitating insertion of a segment of wire or bar? Or, do the mobile elements, considered as a unit, “separately” facilitate insertion relative to the mobile diverter? Or, is “separately” describing the insertion of the segments? That is, does the insertion of one segment have to be facilitated “separately” compared to the insertion of another one of the segments? The claim can be read as supporting any of these interpretations. Additionally, it is unclear how any of these interpretations is consistent with the meaning of “separately”. Conventionally, the definition of “separately” includes not shared with another. However, the mobile elements as disclosed work together to facilitate insertion as is evident from present Figs. 3a-3c, and likewise the mobile elements and the mobile diverter are also synchronized to facilitate insertion as is explicitly required by claim 1, so it is unclear how either of these interpretations is consistent with the plain and ordinary meaning of “separately”. Likewise, the insertion of the segments into a pair of channels as disclosed is not “separately” facilitated from the insertion of another segment. Consider Figs. 3a-3c of the present drawings – the insertion of one of the segments is facilitated along with the insertion of another segment, given that when one segment goes into a central channel, the other segment necessarily goes into a lateral channel. Because the mobile diverters act together to facilitate insertion of the segments into the various channels, it is unclear how this insertion can be considered as “separately” facilitated. Thus, not only is it unclear what is being described as ‘separately facilitating insertion’, but it is also unclear what meaning of “separately” is intended in order to be consistent with the disclosure of the present application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0151815 A1 to Albe et al. in view of US Pat. No. 3,121,484 to Hill et al., as evidenced by US Pat. No.  3,073,426 also to Hill et al. (hereinafter referred to as the ‘426 patent to avoid confusion with the other Hill reference).
Regarding claim 1, Albe discloses a shear for cutting and simultaneously conveying one or more pairs of rolling wires or bars 3 and 5 (see Fig. 1), comprising: 
a) a mobile diverter 12 comprising at least two channels 12a and 12b, each channel 12 being configured for one of the wires or bars 3 and 5, respectively, to slide therein (see Figs. 1 and 2); 
b) at least two pairs of counter-rotating knives 8/10 and 8’/10’ (see the counter-rotational arrows in Fig. 1), each pair of counter-rotating knives 8/10 and 8’/10’ acting on a respective one of the wires or bars 3 and 5 to produce respective segments of wire or bar (see paragraph 34, where the segments are produced by the knives 8/10 and 8’/10’ cutting the wires or bars 3 and 5); and
c) a conveying device 14 for conveying the segments of wire or bar (see Fig. 1), comprising:
a pair of output channels 14a and 14b for conveying the segments of wire or bar (see Fig. 1; and
the conveying device synchronized with the movement of the mobile diverter 12 (see paragraph 54). 
Albe, however, fails to disclose that the conveying device includes: at least two pairs of output channels; at least one pair of mobile elements, each mobile element corresponding to one pair of the at least two pairs of output channels, each pair of output channels comprising a central channel and a lateral channel, each mobile element of each pair of mobile elements being synchronized to move vertically, in the direction opposite the other mobile element of that pair, and being synchronized with the movement of the mobile diverter so as to separately facilitate insertion of each of the segments of wire or bar in either the central or lateral channel of the pair of channels corresponding to that mobile element; wherein the at least two pairs of output channels are immediately downstream of the at least one pair of mobile elements, all as recited in claim 1. Albe also fails to disclose that:
the mobile elements of said at least one pair of mobile elements are arranged mirror-wise with each other and each mobile element includes: a lateral containment wall; a sliding surface arranged transversely to said lateral containment wall; a conveying surface inclined with respect to the lateral containment wall; and  a wedge-shaped element, the wedge-shaped element having outer surfaces defined by said sliding surface and said conveying surface, a base of the wedge-shaped element resting on a portion of the lateral containment wall, as recited in claim 5;
a thickness of said wedge-shaped element of each mobile element is at a minimum at an inlet side as recited in claim 6;
the sliding surface of each mobile element is inclined downwards, starting from the inlet side, in order to facilitate insertion of the segments of wire or bar in the central channel of the pair of output channels corresponding to that mobile element as recited in claim 7;
each output channel of each pair of output channels comprises a lower surface and an upper surface, the upper and lower surfaces of each channel defining a distance therebetween, the distance between the lower and upper surfaces of each output channel defining a respective height of that output channel as recited in claim 8; and
for each mobile element, a height of the lateral containment wall of that mobile elements is greater than or equal to either of the heights of the output channels of the pair of output channels to which that mobile element corresponds, and wherein the conveying surface of that mobile element has a height equal to a height of a portion of the lateral containment wall upon which the base of the wedge-shaped element of that mobile element is not resting as recited in claim 9. 
Regarding claim 1, Hill teaches a conveying device for conveying segments of wire or bar (see col. 1, lines 10-14). Hill teaches that the conveying device includes a pair of output channels 6 and 7 for conveying the segments of wire or bar A (see Figs. 1-7, showing segments A passing into either channel 6 or 7), a pair of mobile elements 10 and 30 (see Fig. 1a), each mobile element 10 and 30 corresponding to the pair of output channels 6 and 7 (see Figs. 1-7), each pair of output channels 6 and 7 comprising a central channel and a lateral channel (upon the modification of Albe to include two of the conveying device of Hill as set forth below, whichever of the channels 6 and 7 is positioned toward an outside is a ‘lateral channel’ and whichever channel is positioned toward an inside is a ‘central channel), each mobile element 10 and 30 of the pair of mobile elements 10 and 30 being synchronized to move vertically, in the direction opposite the other mobile element 10 or 30 of that pair (see Figs. 1a-7a showing the synchronized but opposing vertical movement; see also Fig. 15 showing the synchronized drive including elements 51-61; see also col. 2, line 65 to col. 3, line 2), and being synchronized with the movement of with a shearing device (see col. 4, lines 5-9) so as to separately facilitate insertion of each of the segments of wire or bar A in either the central or lateral channel 6 or 7 of the pair of output channels 6 and 7 corresponding to that mobile element 10 and 30 (first, both channels 6 and 7 correspond to the mobile elements 10 and 30 as see in Figs. 1-7; second, the mobile elements ‘separately’ facilitate insertion of the segments of wire or bar, as best understood, because each segment’s insertion is individually facilitated by the mobile elements 10 and 30 relative to the other segments – i.e., a first segment’s insertion is separately facilitated by the mobile elements 10 and 30 relative to a second segment’s insertion as is evident from the separate facilitation of segments A and B as shown in Figs. 1-7). The pair of output channels 6 and 7 is immediately downstream of the pair of mobile elements 10 and 30 (see Fig. 1, where ‘downstream’ is to the right). 
Regarding claim 5, Hill teaches that the mobile elements 10 and 30 of said pair of mobile elements 10 and 30 are arranged mirror-wise with each other (see Fig. 1a) and each include: a lateral containment wall 13/33 (see Fig. 1a); a sliding surface 11/31 arranged transversely to said lateral containment wall 13/33 (see Fig. 1a), a conveying surface (the angled surfaces of walls 14 and 34 best seen in phantom in Fig. 1) inclined with respect to the lateral containment wall 13/33 (see Figs. 1 and 1a); and a wedge-shaped element (see the annotated Fig. below), the wedge-shaped element having outer surfaces defined by said sliding surface 11/31 (top surfaces of the wedge-shaped elements) and said conveying surface (lateral surfaces of the wedge-shaped elements), a base of the wedge-shaped element resting on a portion of the lateral containment wall (see annotated Fig. 1 below, where the base is part of the top wedge-shaped element facing upward parallel to the plane of the page and a part of the bottom wedge-shaped element facing downward parallel to the plane of the page). 

    PNG
    media_image1.png
    348
    564
    media_image1.png
    Greyscale

Regarding claim 6, Hill teaches that a thickness of the wedge-shaped element of each mobile element 10 and 30 is at a minimum at an inlet side (see the annotated Fig. above, where the ‘thickness’ is measured in an up-down direction parallel to the plane of the page at the left side, which is the inlet side).
Regarding claim 7, Hill teaches that the sliding surface 11/31 of each mobile element 10 and 30 is inclined downwards (see Fig. 13 and col. 3, lines 16-21), starting from the inlet side (i.e., the left side relative to Fig. 13), in order to facilitate insertion of the segments of wire or bar 3 and 5 in the central channel 6 or 7 of the pair of output channels 6 and 7 corresponding to that mobile element towards the corresponding central output channel 6 or 7 (see col. 3, lines 16-21; the insertion is facilitated into either channel 6 or 7, so insertion is facilitated into whichever of the channels 6 and 7 is positioned as the central channel).
Regarding claim 8, Hill teaches that each output channel 6 and 7 of the pair of output channels 6 and 7 comprises a lower surface and an upper surface (see Fig. 8, where the lower surface is the surface receiving the tip of the lead line for reference character "7" or “6”, depending on the channel, and the upper surface is the top surface of element 8), the upper and lower surfaces of each channel 6 and 7 defining a distance therebetween (see Fig. 8), the distance between the lower and upper surfaces of each output channel 6 and 7 defining a respective height of that output channel 6 or 7 (see Fig. 8). 
Regarding claim 9, Hill teaches that for each mobile element 10 and 30, a height of the lateral containment wall 13/33 of that mobile elements 10 or 30 (noting that each of the walls 13/33 is considered as extending the entire height of the mobile elements 10/30 relative to Fig. 1a ) is greater than or equal to either of the heights of the output channels 6 and 7 of the pair of output channels 6 and 7 to which that mobile element 10 and 30 corresponds (see Fig. 8; each lateral containment wall 13/33 has a height that is greater than the heights of each of the channels 6 and 7), and wherein the conveying surface of that mobile element 10 and 30 (the angled surfaces of walls 14 and 34 best seen in phantom in Fig. 1) has a height equal to a height of a portion of the lateral containment wall upon which the base of the wedge-shaped element of that mobile element 10 or 30 is not resting (this recitation is met because the particular “portion” of the lateral containment wall upon which the base of the wedge-shaped element is not resting can be selected so that this “portion” is equal in height to the conveying surface – note that the term “portion” permits the selection of any arbitrary part of the lateral containment wall, such that the “portion” of the lateral containment wall need not be an entirety of the lateral containment wall upon which the base of the wedge-shaped element is not resting, and also note that the lateral containment wall above has a height above the sliding surface 11 that is greater than a height of the wedge-shaped element, such that some subset of the height of the lateral containment wall can be selected to match the height of the conveying surface).
It is known in the art to be beneficial to be able to direct different lengths of rolling mill product along different paths (see the ‘426 patent at col. 1, lines 10-13). For example, the output of a mill may be so great that it is necessary to use two cooling beds to receive successive lengths of product alternatively (see the ‘426 patent at col. 1, lines 14-17). 
Thus, since Albe teaches that its wires or bars are discharged into a cooling bed (see paragraph 7), it would have been obvious to one of ordinary skill in the art to replace each of the output channels of Albe with a conveying device having the features taught by Hill such that each wire or bar can be directed to an alternate path than the previous wire or bar, allowing the wires/bars to be directed to alternate cooling beds as may be required when the output of the mill is so great. This modification of Albe includes the provision of two conveying devices as taught by Hill, since each output channel of Albe receives a wire or bar, with the result being that Albe, as modified, includes two pairs of output channels. That is, each conveying device of Hill includes two output channels, so by providing Albe with two conveying devices of Hill, the resulting device includes four output channels. Further, this modification results in the two pairs of channels of Albe, as modified, as being immediately downstream of the two pairs of mobile elements, since this modification replaces each of the output channels of Albe with a pair of output channels that are immediately downstream of a corresponding pair of mobile elements as taught by Hill, and further since the broadest reasonable interpretation of “immediately downstream” must be interpreted to permit a lateral spacing between the mobile elements and the output channels consistent with the present disclosure (in other words, the device of Albe, as modified, includes two of the structure shown in Fig. 1 of Hill spaced side-by-side, which results in the two pairs of output channels being immediately downstream of the pair of mobile elements consistent with the interpretation of ‘immediately downstream’ in the present application permitting lateral spacing between the output channels and the mobile elements). Still further, given Albe’s teaching that its conveying device is synchronized with the mobile diverter and with the rotation of the knives (see paragraph 54 and Fig. 3), and given Hill's explicit teaching that its conveying device can be synchronized with a shear (see col. 4, lines 4-9), it would have been obvious to one of ordinary skill in the art to synchronize the movement of the mobile elements of the conveying device with the movement of the mobile diverter such that each cut wire or rod is fed into a different channel (e.g., the first cut segment of wire "3" of Albe, as modified, should be fed into the first channel "6" of the conveying device, and the second cut segment of wire "3" of Albe, as modified, should be fed into the second channel "7" of the same conveying device). That is, since Hill teaches synchronizing the mobile elements with a shear, and since Albe teaches that the shear is synchronized with the mobile diverter, Albe, as modified, teaches the mobile elements synchronized with the mobile diverter.
Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive. First, the Applicant asserts prior to header I. at page 4 of the Remarks that claim 1 does not introduce new matter in view of paragraphs 50 and 51 of the publication of the present application. This argument is not persuasive. Note that claim requires that the at least two pairs of output channels are immediately downstream of the at least one pair of mobile elements. Paragraph 50 of the publication of the present application states, “The mobile element 20 is positioned before the central channel A2, while the mobile element 20′ is positioned before the central channel B1.” This passage only discusses one pair of channels A2 and B1, and thus does not disclose the features now recited in claim 1. Note only that, but being “positioned before” does not in and of itself disclose being positioned “immediately downstream”, since the latter but not the former prohibits intervening structures. Since paragraphs 50 and 51 of the publication of the present application fail to disclose at least two pairs of output channels that are immediately downstream of the at least one pair of mobile elements, the Applicant’s assertion that claim 1 does not introduce new matter is not persuasive.
Next, the Applicant asserts under the header I. beginning at page 4 of the Remarks that the amendments of 21 July 2022 resolve each and every one of the rejections under 35 USC 112. This argument is not persuasive because the amendments do not address several of the rejections under 35 USC 112, instead leaving intact multiple instances of claim language that was previously rejected as indefinite. Moreover, the Applicant does not argue that any of the rejections under 35 USC 112 are improper. As such, the Applicant’s argument that the amendments have resolved all rejections under 35 USC 112 is not persuasive. 
Turning to rejections under 35 USC 103, the Applicant argues under header II. beginning at page 5 of the Remarks that Albe, as modified, fails to disclose features now presently recited in claim 1, and then the Applicant lists two features that are not in fact included in the claim. Contrary to the Applicant’s assertion, claim 1 does not require either of “The mobile elements being positioned inside the conveying device in a central front area of the conveying device between two outer lateral walls; and The mobile elements being synchronized with the movement of the mobile divert to alternatively open and close the central channels of the pair of output channels according to the position of the mobile diverter.” Since the Applicant’s arguments are directed to unclaimed features, the Applicant’s argument is moot. 
Finally, also in regards to rejections under 35 USC 103, the Applicant further argues under header II. beginning at page 5 of the Remarks that “There is no suggestion or motivation present in any of the cited references that would lead one of ordinary skill who has a desire to produce a machine capable of handling two wires to utilize the solution as presently claimed.” The Applicant then proposes an alternative modification of Albe in view of Hill where four mobile elements are provided upstream of the machine of Albe. 
The Applicant’s first argument that there is no motivation to modify Albe is not persuasive because the art provides a motivation – in particular, being able to direct different cut strands to different cooling beds. Prior to modifying Albe, there is no ability to direct wires to different paths to route the wires to different cooling beds. After the modification, the device is enhanced due to having this ability. Second, in response to the Applicant’s alternative proposed modification, this argument is not persuasive because the existence of some hypothetical alternative modification does not render the present modification improper. Further, the Applicant’s assertion that one of ordinary skill in the art would provide the device of Hill upstream of the device of Albe is not persuasive because this location would sort the wires prior to cutting. Since the wires are not segmented prior to cutting, the various segments cannot be directed to different cooling beds if the device of Hill is provided upstream of the device of Albe. Instead, by positioning the device of Hill after the cutting of Albe, the cut segments can be directed to different cooling beds. As such, the Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724